PER CURIAM.
Virgil M. Smith was charged by the Disciplinary Board of the Alabama State Bar with violating Disciplinary Rules 2-105(A) and 5-104(A) of the Code of Professional Responsibility of the Alabama State Bar. The Disciplinary Board found him guilty of both charges and suspended him from practicing law for 30 days, but provided for automatic reinstatement.
After reviewing the entire record, this Court is of the opinion that the order of the Disciplinary Board is due to be affirmed on the authority of Hunt v. Disciplinary Board of the Alabama State Bar, 381 So.2d 52 (Ala.1980). See, also, Courtney v. Alabama State Bar, 492 So.2d 1002 (Ala.1986), and Worley v. Disciplinary Board of the Alabama State Bar, 407 So.2d 822 (Ala.1981).
AFFIRMED.
MADDOX, JONES, ALMON, SHORES, ADAMS, HOUSTON, STEAGALL and KENNEDY, JJ., concur.